EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT of 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act 2002 (18 U.S.C. 1350), the undersigned, Henry Ligouri, Chief Executive Officer, and Henry Ligouri, acting Chief Financial Officer of Wavelit, Inc. (formerly Infotec Business Systems, Inc.) (“the Company”) have executed this certification in connection with the filing with the Securities and Exchange Commission of the Company’s Annual Report on Form 10-K for the fiscal year ended April 30, 2009 (“the Report”). The undersigned certifies that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. IN WITNESS WHEREOF, the undersigned has executed this certification as of the 12th day of August 2009. /s/ Henry Liguori Henry Liguori, Chief Executive Officer /s/ Henry Liguori Henry Liguori, Chief Financial Officer
